EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Kipman Werking on 05/25/2021.
The application has been amended as follows: 
1. (Currently Amended)  An exercise machine to generate adjustable loads, the exercise machine comprising:
a rack;
a swinging axis fixed on the rack;
elements for applying a trainee’s force; and
a loading device to generate an adjustable load, the loading device comprising load weights and a U-shaped guide performing a function of protection against unauthorized theft of load weights, one end of the said loading device being connected with a bracket to the swinging axis a trainee’s force being installed, relative to the said loading device, at a preset height (A) from the bearing surface, in accordance with a direction of the trainee’s force and with a set of muscles to be loaded, wherein a lever comprises a portion that extends between, and that is attached to, a first end and a second end of the U-shaped guide, the U-shaped guide comprising straight portions connected by angled portions.


10. (Currently Amended)  An exercise machine to generate adjustable loads according to Claim 1, wherein the for applying the trainee’s force are hinged to the loading device.

13. (Rejoined – currently amended)  An exercise machine to generate adjustable loads, the exercise machine comprising:

a swinging axis fixed on the rack;
elements for applying a trainee’s force; and
a loading device to generate an adjustable load, the loading device comprising load weights and a U-shaped guide performing a function of protection against unauthorized theft of load weights, one end of the said loading device being connected with a bracket to the swinging axisa swinging plane of the said loading device being oriented parallel to a bearing surface, a centre of gravity of the loading device being either shifted to the left or right of the swinging axis or coinciding with the swinging axis under a minimum load, and the said elements for applying the trainee’s force being installed, relative to the said loading device, at a preset height (A) from the bearing surface, in accordance with a direction of the trainee’s force and with a set of muscles to be loaded, wherein a lever comprises a portion that extends between, and that is attached to, a first end and a second end of the U-shaped guide, the U-shaped guide comprising straight portions connected by angled portions.

24. (Rejoined – currently amended)  An exercise machine to generate adjustable loads, the exercise machine comprising:
a rack;
a swinging axis fixed on the rack;
elements for applying a trainee’s force; and
a loading device to generate an adjustable load, the loading device comprising load weights and a U-shaped guide performing a function of protection against unauthorized theft of load weights, one end of the said loading device being connected with a bracket to the swinging axis a swinging plane of the said loading device being oriented at an angle to a bearing surface, a centre of gravity of the loading device being either shifted to the left or right of the swinging axis or coinciding with the swinging axis under a minimum load, and the said elements for applying the trainee’s force being installed, relative to the said loading device, at a preset height (A)  from the bearing surface, in accordance with a direction of the trainee’s force and with a set of muscles to be loaded, wherein a lever comprises a portion that extends between, and that is attached to, a first end and a second end of the U-shaped guide, the U-shaped guide comprising straight portions connected by angled portions.

25. (Rejoined – currently amended)  An exercise machine to generate adjustable loads according to Claim 24, wherein the said exercise machine has more than one loading device.

26. (Canceled)  

27. (Rejoined)  An exercise machine to generate adjustable loads according to Claim 24, wherein the exercise machine comprises supporting elements.

28. (Rejoined)  An exercise machine to generate adjustable loads according to Claim 27, wherein the said supporting elements are designed as a seat with or without a back, or as a bench, or as a foot rest.

29. (Rejoined – currently amended)  An exercise machine to generate adjustable loads according to Claim 28, wherein the supporting elements are rigidly or movably joined to the rack, being fixed in intermediate positions 

30. (Rejoined – currently amended)  An exercise machine to generate adjustable loads according to Claim 24, wherein the for applying the trainee’s force are hinged to the loading device.

31. (Rejoined)  An exercise machine to generate adjustable loads according to Claim 24, wherein the exercise machine is additionally provided with handles.

32. (Rejoined)  An exercise machine to generate adjustable loads according to Claim 31, wherein the handles are rigidly fixed either on the rack[s] or on the loading device[s].

33. (Rejoined – currently amended)  An exercise machine to generate adjustable loads according to Claim 24, wherein the exercise machine is additionally provided with stops restricting corresponding extreme positions.

34. (Rejoined – currently amended)  An exercise machine to generate adjustable loads according to Claim [24] 33, wherein a number of the said stops and their mounting locations are determined by of the exercise machine and by of the trainee.

35. (Rejoined – currently amended)  An exercise machine to generate adjustable loads according to Claim [24] 27, wherein the said supporting elements are designed as a seat without a back and fixed rigidly or movably relative to the rack

36. (Rejoined – currently amended)  An exercise machine to generate adjustable loads, the exercise machine comprising:
a rack;
a swinging axis fixed on the rack;
elements for applying a trainee’s force; and
a loading device to generate an adjustable load, the loading device comprising load weights and a U-shaped guide performing a function of protection against unauthorized theft of load weights, one end of the said loading device being connected with a bracket to the swinging axis a swinging plane of the said loading device of the exercise machine being oriented perpendicular to a bearing surface, a centre of gravity of the loading device being either shifted to the left or right of the swinging axis or coinciding with the swinging axis under a minimum load, and the said elements for applying the trainee’s force being installed, relative to the said loading device, in accordance with a direction of the trainee’s force and with a set of muscles to be loaded, the said loading device being provided with an additional link whose one end is hinged to the rack, and the other end is hinged to the element for applying the trainee’s force, enabling generation of a parallel link motion, wherein a lever comprises a portion that extends between, and that is attached to, a first end and a second end of the U-shaped guide, the U-shaped guide comprising straight portions connected by angled portions.

48. (Rejoined – currently amended)  An exercise machine to generate adjustable loads, the exercise machine comprising:
a rack;
a swinging axis fixed on the rack;
elements for applying a trainee’s force; and
a loading device to generate an adjustable load, the loading device comprising load weights and a U-shaped guide performing a function of protection against unauthorized theft of load weights, one end of the said loading device being connected with a bracket to the swinging axis a swinging plane of the said loading device being oriented perpendicular to a bearing surface, a centre of gravity of the loading device being either shifted to the left or right of the swinging axis or coinciding with the swinging axis under a minimum load, and the said elements for applying the trainee’s force being installed, relative to the said loading device, in accordance with a direction of the trainee’s force and with a set of muscles to be loaded, wherein a lever comprises a portion that extends between, and that is attached to, a first end and a second end of the U-shaped guide, the U-shaped guide comprising straight portions connected by angled portions, the a lower part of the rack, a lower part of the said intermediate link being hinged to the smaller arm of the double-arm lever, and a top part of the intermediate link being hinged to the loading device, with the elements for applying the trainee’s force rigidly fixed on a top part of the larger arm of the double-arm lever, and with a top part of the loading device hinged to the of the rack.
	
59. (Rejoined – currently amended):  An exercise machine to generate adjustable loads according to Claim 48, wherein the double-arm lever[s] and the intermediate link[s] are installable in the exercise machine in multiple combinations.

60. (Rejoined – currently amended):  An exercise machine to generate adjustable loads according to Claim 48, wherein the trainee’s hand stop is installed on the rack enabling its length adjustment to be fixed in intermediate positions in accordance with arms of the trainee

61. (Rejoined – currently amended):  An exercise machine to generate adjustable loads according to Claim 48, wherein the torso stop is hinged to the rack to compensate for anatomy of the trainee’s torso 

Amendments to the specification (references are to clean copy filed 11/27/2018):

Page 2, lines 12-13: first embodiment 

Page 2, line 24: In the second embodiment 

Page 2, line 36: In the third embodiment 

Page 3, line 7: In the fourth embodiment 

Page 3, line 20: In the fifth embodiment 

Page 7, lines 23-24: the first embodiment 

Page 9, lines 7-8: the second embodiment 

Page 9, lines 12-13: the third embodiment 
 
Page 9 lines 17-18: to the fourth embodiment 

Page 9 lines 33-34, the fifth embodiment 



Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior art of record fails to teach or make obvious the combination of limitations required by independent claim 1.  
Kaiser (WO 2015/150279) is considered to the closest prior art of record.
Kaiser teaches an exercise machine to generate adjustable loads, the exercise machine comprising: a rack (121, 121’); a swinging axis fixed on the rack (see annotated figure below); elements for applying the trainee's force (116, ball elements on ends of 116); and a loading device to generate an adjustable load, the loading device comprising load weights (117) and a U-shaped guide (see annotated figure below) performing the function of protection against unauthorized theft of load weights, one end of the said loading device being connected with a bracket (see annotated figure below) to the swinging axis fixed on the rack.

    PNG
    media_image1.png
    706
    929
    media_image1.png
    Greyscale

Kaiser fails to teach the newly added limitations, “wherein a lever comprises a portion that extends between, and that is attached to, a first end and a second end of the U-shaped guide, the U-shaped guide comprising straight portions connected by angled portions”, as required by the independent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER ROBERTSON whose telephone number is (571)272-5001.  The examiner can normally be reached on Monday-Friday, 8:30 am to 6:00 pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LoAn Jimenez can be reached on 571-272-4966.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


JENNIFER ROBERTSON
Primary Examiner
Art Unit 3784



/JENNIFER ROBERTSON/Primary Examiner, Art Unit 3784